DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This first non-final action is in response to applicant’s original filing of 11/24/2020.
	Claims 1-19 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statements filed on 04/13/2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Both IDSs include an NPL Shengliang, FANG, “Route Planning For Unmanned Aerial Vehicles Based On Particle Swarm Optimization" submitted by the applicant with an English abstract; however, the copy provided makes the English abstract unreadable. They have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in these information disclosure statements or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  
Both claims recite “…the maximum steering rate of the areocraft” in their respective eighth lines. Assumed to be aerocraft. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner's Note: The claims appear to be translations from a foreign application and as such have multiple issues under 35 USC 112(b) which make the claims unclear. While the Examiner has attempted to point out each of the issues, the Applicant is advised to review the claims to ensure that they comply with US laws.
Specifically: 
Claims 1 and 11 recite the limitation “the historical position” at line 11 (claim 1) and line 13 (claim 11).  There is insufficient antecedent basis for this limitation in the claims. 
Claims 1 and 11 recite the limitation “the next waypoint” at line 22 (claim 1) and line 23 (claim 11).  There is insufficient antecedent basis for this limitation in the claims. 
Further, in claim 1, at line 17, the limitation “after repeating the steps S102-S104 for setting times” is recited.  However, it is unclear to the examiner what “for setting times” is referring to.  The examiner is unsure if steps S102-S104 are steps for setting times, if it is the repeating of these steps that sets times, of if it is the determining the current evaluation index that is the setting times.  Moreover, the repeating of steps S102-S104 is not actually previously recited in the claims, nor does this limitation positively recite that the steps are repeated in the method.  As such, this limitation is unclear to the examiner as it is not clear if this limitation is meant to claim the repeating of steps S102-S104 or not.  
Claims 2 and 12 are rejected as being dependent upon a rejected claim. 
Claims 3 and 13 recite the limitation “the first update” at line 4 (claim 3) and line 3 (claim 13).  There is insufficient antecedent basis for this limitation in the claims.  
Further in claims 3 and 13 the limitation “selecting randomly another selected point” is recited.  This limitation is unclear to the examiner.  Specifically, it is unclear what another selected point is in reference to.  Is it another selected point from each of the selected points? from a single one of the selected points? In other words, what does another refer back to? Which point is the “another” going back to?  Moreover, does the randomly selecting another selected point mean that a random selection of a group of the already selected points, or are the “another selected point” of a group or is a point not within the original selected points?  This limitation is unclear as to what is being selected or where it is being selected from.  
Claims 4 and 14 are rejected as being dependent upon a rejected claim. 
Claims 5 and 15 recite the limitations "the first length" in line 4.  There is insufficient antecedent basis for this limitation in the claims.
Claims 6 and 16 recite the limitations “the third length” in line 4, “the position deviation” in line 5, and “the set deviation” in line 6. There is insufficient antecedent basis for these limitations in the claims.
Claims 7 and 17 recite the limitations “calculating evaluation index according to…” in line 13. It is unclear whether this evaluation index is the same as the “current evaluation index” mentioned in the preamble and independent claims 1 and 11 or a different evaluation index.
Claims 8 and 18 recite the limitation “the endpoints” at line 7 (claim 8) and line 5 (claim 18).  There is insufficient antecedent basis for this limitation in the claims. 
Claims 9 and 19 are rejected as being dependent upon a rejected claim.
Claim 10 recites the limitation “the flight and steering of the aerocraft”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 11 are directed toward non-statutory subject matter, as shown below:
STEP 1: Do claims 1 and 11 fall within one of the statutory categories?  Yes.  Claim 1 is directed toward a method for planning a cooperative path for an automated control aerocraft that includes initializing a current position of the aerocraft within a given area, determining evaluation indices for selected points around the aerocraft, its target position, and the position of any obstacles, updating the adjustment displacement of the selected points around the aerocraft, determining historical and global optimal positions of the selected points as the aerocraft travels, calculating and updating the current position of the selected points as the aerocraft travels, and recursively repeating these functions until an optimal evaluation index is selected from the selected points around the aerocraft; collectively, these functions describe a process. Claim 11 is directed toward a device comprising six processors designed to perform the process functions disclosed above, and is therefore an apparatus. 
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The process in claim 1 and apparatus in claim 11 are directed to a mental process that can be practicably performed in the human mind and, therefore, an abstract idea. The claims include the limitations of:
Initializing randomly current position and adjustment displacement of each selected point; 
determining current evaluation index of each selected point according to its current position, a target position of the aerocraft and position of an obstacle in the selected area; 
 updating the adjustment displacement of each selected point according to its adjustment displacement, current position, historical optimal position and global optimal position; determining the historical optimal position of each selected point according to the current evaluation index and optimal evaluation index corresponding to the historical position; the global optimal position is the position with the best evaluation index among the historical optimal positions of all selected points; 
calculating temporary position according to the current position of each selected point and its updated adjustment displacement, and updating the current position of each selected point with the temporary position when the temporary position is located in the selected area; 
determining the current evaluation index corresponding to each selected point again according to its current position, the target position of the aerocraft and the position of the obstacles in the selected area 
The method in claim 1 and the steps executed by the processors of claim 11 (those italicizes above) are a mathematical concept and, therefore, an abstract idea.  It merely consists of initializing randomly current position and adjusted displacement; determining a current evaluation index; updating the adjustment displacement; calculating a temporary position according to the current position of each selected point and its updated adjustment displacement; and determining a current evaluation index.  As is evident from the specification, these claimed steps are a mathematical calculation using Formulas 1-17 described in the specification.  The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept.  2019 PEG Section I, 84 Fed. Reg. at 52.  Thus the claim recites a concept that falls into the “mathematical concept” group of abstract ideas.  
	STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1 and 11 further recite: 
selecting the position corresponding to the optimal evaluation index as the next waypoint of the aerocraft among the current positions of all the selected points and the global optimal position 
This limitation is recited at a high level of generality (i.e. as a general action being taken based on the results of the mathematical calculations) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. 
Claim 11 includes all of the limitations of claim 1, with the further inclusion of six processors designed to perform each step of the process. These processors are claimed so generically (no details whatsoever are provided other than they are “processors”) that it represents no more than mere instructions to apply the judicial exception on a computer.  It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a controller.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the controller does not affect this analysis.  See MPEP 2106.05(l) for more information on this point.  
Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  
STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
As previously discussed, claims 1 and 11 do not recite any specific limitation or combination of limitations that are not well-understood, routine, and conventional (WURC) activities in the art. In particular, determining, calculating, and selecting are fundamental, i.e. WURC, activities performed by general purpose computers (processors).
Dependent claims 2-9 and 12-19 further limit claims 1 and 11, respectively, without adding additional elements that amount to significantly more than the judicial exception. Claims 2-4 and 12-14 include limitations that limit step S103 into additional substeps that involve calculating and updating calculations based on self-learning probabilities to aid in tracking the adjustment displacements of the selected points around the aerocraft (claims 12-14 recite these functions being performed on subprocessors of the third processor).  Claims 5-6 and 15-16 establish the aerocraft as the center of a 3-dimensional frame of reference and sets a given radius of the spherical area surrounding the aerocraft such that the selected points fall within or on the surface of the spherical area – this merely limits the scope of points to make determination and calculations on before selection. Claims 7-9 and 17-19 further limit the process (and corresponding processors performing said process) by describing the calculations that go into determining evaluation indices of the selected points – these additional elements only further direct toward the mental process recited. Claim 10 merely recites physical elements of the aerocraft system, but does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field. 
CONCLUSION
Thus, since claims 1 and 11 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 11 are directed towards non-statutory subject matter.
Dependent claims 2-10 and 12-19 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. 
As such, claims 1-19 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kohn-Rich (US 10347139 B2) in view of Zhang et al. (Robot path planning in uncertain environment using multi-objective particle swarm optimization, 2012).
Regarding claims 1 and 11, Kohn-Rich discloses a cooperative path planning method (claim 1) and device (claim 11) of automatic control aerocraft (see at least abstract and Fig. 4), comprising: 
a first processor, a second processor, a third processor, a fourth processor, a fifth processor and a sixth processor (claim 11) (see at least column 5, lines 18-29; column 6, lines 4-16; and column 21, lines 19-42), wherein each processor performs the following steps respectively:
in selected area, initializing randomly current position and adjustment displacement of each selected point (claims 1 and 11) (see at least column 7, lines 46-65; column 13, lines 5-28 and 47-58; column 19, lines 15-26; and Figs. 4, 6, and 21); 
updating the adjustment displacement of each selected point according to its adjustment displacement, current position, historical optimal position and global optimal position (claims 1 and 11) (see at least column 8, lines 33-47; column 11, lines 1-15; columns 11-12, lines 58-67 and 1-14; columns 13-14, lines 59-67 and 1-3; column 15, lines 48-65; column 21, lines 6-18; and Fig. 17); 
calculating temporary position according to the current position of each selected point and its updated adjustment displacement, and updating the current position of each selected point with the temporary position when the temporary position is located in the selected area (claims 1 and 11) (see at least column 12, lines 11-14; column 13, lines 5-28; columns 13-14, lines 47-67 and 1-3; and Fig. 17); 
and selecting the position corresponding to the optimal evaluation index as the next waypoint of the aerocraft among the current positions of all the selected points and the global optimal position (claims 1 and 11) (see at least column 2, lines 44-65; column 7, lines 13-26 and 46-65; column 13, lines 47-58; and Figs. 4 and 6).
Kohn-Rich does not disclose: 
determining current evaluation index of each selected point according to its current position, a target position of the aerocraft and position of an obstacle in the selected area (claims 1 and 11); 
determining the historical optimal position of each selected point according to the current evaluation index and optimal evaluation index corresponding to the historical position (claims 1 and 11); 
the global optimal position is the position with the best evaluation index among the historical optimal positions of all selected points (claims 1 and 11); 
and determining the current evaluation index corresponding to each selected point again according to its current position, the target position of the aerocraft and the position of the obstacles in the selected area (claims 1 and 11).
	However, Zhang teaches: 
determining current evaluation index of each selected point according to its current position, a target position of the aerocraft and position of an obstacle in the selected area (claims 1 and 11) (see at least sections 3-3.3, pages 173-175,  Equations 4-6, and Figs. 1 and 5); 
determining the historical optimal position of each selected point according to the current evaluation index and optimal evaluation index corresponding to the historical position (claims 1 and 11) (see at least section 2, page 173; sections 4.3-4.5, pages 175-176; and Fig. 4); 
the global optimal position is the position with the best evaluation index among the historical optimal positions of all selected points (claims 1 and 11) (see at least section 2, page 173; sections 4.3-4.5, pages 175-176; and Fig. 4); 
and determining the current evaluation index corresponding to each selected point again according to its current position, the target position of the aerocraft and the position of the obstacles in the selected area (claims 1 and 11) (see at least sections 3-3.3, pages 173-175,  Equations 4-6, and Figs. 1 and 5).
	It would be obvious to one of ordinary skill in the art before for the effective date of the present invention to incorporate the evaluation indexing of Zhang into the rotorcraft path-planning of Kohn-Rich because both are directed toward path-planning methods and how their implementation benefits the mobile device utilizing it. While Zhang is directed toward a workplace robot and Kohn-Rich is directed toward a rotorcraft, they are analogous because both the robot and rotorcraft are operated autonomously through the environment and this incorporation would allow the rotorcraft system to be more effective in determining eligible paths through or around obstacles by assessing and selecting path options using quantifiable criteria.
Regarding claims 2 and 12, Kohn-Rich discloses the third step (claim 2) and  processor (claim 12) comprises: 
a first subprocessor, a second subprocessor, and a third subprocessor (claim 12) (see at least column 5, lines 18-29; column 6, lines 4-16; and column 21, lines 19-42).
Kohn-Rich does not disclose:
calculating self-learning displacement according to self- learning probability, the current position and the historical optimal position of each selected point (claims 2 and 12); 
calculating global learning displacement according to global learning probability, the current position and the global optimal position of each selected point (claims 2 and 12); 
updating the adjustment displacement of each selected point according to its adjustment displacement, self-learning displacement and global learning displacement, wherein the sum of the self-learning probability and the global learning probability is 1 (claims 2 and 12).
However, Zhang teaches:
calculating self-learning displacement according to self-learning probability, the current position and the historical optimal position of each selected point (claims 2 and 12) (see at least sections 4.5-4.6, pages 176-177, and Figs. 4 and 5); 
calculating global learning displacement according to global learning probability, the current position and the global optimal position of each selected point (claims 2 and 12) (see at least sections 4.5-4.6, pages 176-177, and Figs. 4 and 5); 
updating the adjustment displacement of each selected point according to its adjustment displacement, self-learning displacement and global learning displacement, wherein the sum of the self-learning probability and the global learning probability is 1 (claims 2 and 12) (see at least sections 4.5-4.6, pages 176-177, and Figs. 4 and 5).
It would be obvious to one of ordinary skill in the art before for the effective date of the present invention to incorporate the probability adjusting feature of Zhang into the rotorcraft path-planning of Kohn-Rich because both are directed toward path-planning methods and how their implementation benefits the mobile device utilizing it. While Zhang is directed toward a workplace robot and Kohn-Rich is directed toward a rotorcraft, they are analogous because both the robot and rotorcraft are operated autonomously through the environment, and this incorporation would allow the rotorcraft system to be more effective in updating its path-planning parameters as it travels through or around obstacles.
Regarding claims 3 and 13, Kohn-Rich only discloses the limitation of selecting randomly another selected point (see at least column 7, lines 46-65; column 13, lines 5-28 and 47-58; column 19, lines 15-26; and Figs. 4, 6, and 21), and does not disclose matter pertaining to the other limitations.
However, Zhang teaches:
initializing randomly the self-learning probability when the adjustment displacement is the first update (see at least sections 4.3-4.6, pages 175-177, and Figs. 4 and 5); 
when the adjustment displacement is not the first update, obtaining the self- learning probability comprising the following steps: 
keeping the self-learning probability of the selected point unchanged when the evaluation index corresponding to the historical optimal position of the other selected point is less than or equal to the evaluation index corresponding to the historical optimal position of the selected point (see at least sections 4.3-4.6, pages 175-177, and Figs. 4 and 5); 
updating the self-learning probability corresponding to the selected point according to its learning coefficient, the self-learning probability of the other selected point and the self-learning probability of the selected point when the evaluation index corresponding to the historical optimal position of the other selected point is larger than the evaluation index corresponding to the historical optimal position of the selected point (see at least sections 4.3-4.6, pages 175-177, and Figs. 4 and 5).
It would be obvious to one of ordinary skill in the art before for the effective date of the present invention to incorporate the probability adjusting and updating feature of Zhang into the rotorcraft path-planning of Kohn-Rich because both are directed toward path-planning methods and how their implementation benefits the mobile device utilizing it. While Zhang is directed toward a workplace robot and Kohn-Rich is directed toward a rotorcraft, they are analogous because both the robot and rotorcraft are operated autonomously through the environment, and this incorporation would allow the rotorcraft system to be more effective in updating its path-planning parameters as it travels through or around obstacles.
Regarding claims 4 and 14, Kohn-Rich does not disclose the limitations.
However, Zhang teaches: 
updating the self-learning probability of the selected point according to its learning coefficient (see at least sections 4.3-4.6, pages 175-177, and Figs. 4 and 5), the self-learning probability of the other selected point and the self-learning probability of the selected point comprising: 
calculating probability difference between the self-learning probability of the other selected point and the self-learning probability of the selected point (see at least sections 4.3-4.6, pages 175-177, and Figs. 4 and 5); 
calculating probability adjustment value according to the probability difference and the learning coefficient (see at least sections 4.3-4.6, pages 175-177, and Figs. 4 and 5); 
and updating the self-learning probability corresponding to each selected point according to its self-learning probability and the probability adjustment value (see at least sections 4.3-4.6, pages 175-177, and Figs. 4 and 5).
It would be obvious to one of ordinary skill in the art before for the effective date of the present invention to incorporate the evaluation indexing of Zhang into the rotorcraft path-planning of Kohn-Rich because both are directed toward path-planning methods and how their implementation benefits the mobile device utilizing it. While Zhang is directed toward a workplace robot and Kohn-Rich is directed toward a rotorcraft, they are analogous because both the robot and rotorcraft are operated autonomously through the environment and this incorporation would allow the rotorcraft system to be more effective in determining eligible paths through or around obstacles by assessing and selecting path options using quantifiable criteria.
Regarding claims 7 and 17, Kohn-Rich discloses determining the current evaluation index corresponding to each selected point according to its current position, the target position of the aerocraft and the position of the obstacles in the selected area comprising: 
calculating first distance from the aerocraft position to each selected point, second distance from the aerocraft position to the target position, and third distance from each selected point to the target position (see at least column 13, lines 5-28; columns 15-16, lines 66-67 and 1-46; Equations 3-8; and Figs. 4 and 6-7); 
calculating distance index according to the first distance, the second distance and the third distance (see at least column 13, lines 5-28; columns 15-16, lines 66-67 and 1-46; Equations 3-8; and Figs. 4 and 6-7); 
and determining possible straight line path according to the aerocraft position and each selected point (see at least column 7, lines 46-65; column 13, lines 5-28; columns 15-16, lines 66-67 and 1-46; Equations 3-8; and Figs. 4 and 6-7).
Kohn-Rich does not disclose calculating collision index according to the straight line path and the position of the obstacles; 
and calculating evaluation index according to the distance index and the collision index.
However, Zhang teaches calculating collision index according to the straight line path and the position of the obstacles (see at least sections 3-3.1, page 173; section 4.2, page 175; section 4.6, page 176-177; and Fig. 3); 
and calculating evaluation index according to the distance index and the collision index (see at least sections 3-3.1, page 173; section 4.2, page 175; section 4.6, page 176-177; and Fig. 3).
It would be obvious to one of ordinary skill in the art before for the effective date of the present invention to incorporate the evaluation indexing of Zhang into the rotorcraft path-planning of Kohn-Rich because both are directed toward path-planning methods and how their implementation benefits the mobile device utilizing it. While Zhang is directed toward a workplace robot and Kohn-Rich is directed toward a rotorcraft, they are analogous because both the robot and rotorcraft are operated autonomously through the environment and this incorporation would allow the rotorcraft system to be more effective in determining eligible paths through or around obstacles by assessing and selecting path options using quantifiable criteria.
Regarding claims 8 and 18, Kohn-Rich does not disclose any limitations.
However, Zhang teaches: 
the obstacles comprise fixed obstacles and moving obstacles; 
calculating collision index according to the straight line path and the position of the obstacles comprises: calculating static collision index according to the endpoints on the straight line path and the position of each fixed obstacle (see at least sections 3.2-4.2, pages 173-175 and Fig. 3); 
and/or, calculating corresponding interval distance according to the endpoints on the straight line path and the position of each moving obstacle (see at least sections 3.2-4.2, pages 173-175 and Fig. 3); 
calculating dynamic collision index according to each interval distance and safety distance (see at least sections 3.2-4.2, pages 173-175 and Fig. 3); 
calculating the collision index according to the static collision index and the dynamic collision index (see at least sections 3.2-4.2, pages 173-175 and Fig. 3).
It would be obvious to one of ordinary skill in the art before for the effective date of the present invention to incorporate the evaluation indexing of Zhang into the rotorcraft path-planning of Kohn-Rich because both are directed toward path-planning methods and how their implementation benefits the mobile device utilizing it. While Zhang is directed toward a workplace robot and Kohn-Rich is directed toward a rotorcraft, they are analogous because both the robot and rotorcraft are operated autonomously through the environment and this incorporation would allow the rotorcraft system to be more effective in determining eligible paths through or around obstacles by assessing and selecting path options using quantifiable criteria.
Regarding claims 9 and 19, Kohn-Rich discloses: 
calculating possible course according to the current position of the aerocraft and the position of each selected point (see at least column 7, lines 46-65; column 13, lines 5-28 and 47-58; column 19, lines 15-26; and Figs. 4, 6, and 21); 
calculating course deviation according to the current course and the possible course of the aerocraft (see at least columns 7-8, lines 66-67 and 1-32; and columns 17-18, lines 55-67 and 1-3); 
calculating steering index according to the course deviation and the maximum steering rate of the aerocraft (see at least columns 3-4, lines 62-67 and 1-3; column 12, lines 21-49; and columns 14-15, lines 23-67 and 1-3); 
Kohn-Rich does not disclose calculating the evaluation index according to the distance index and the collision index comprising: calculating the evaluation index according to the distance index, the collision index and the steering index.
However, Zhang teaches calculating the evaluation index according to the distance index and the collision index comprising: calculating the evaluation index according to the distance index, the collision index and the steering index (see at least sections 3.2-4.2, pages 173-175 and Fig. 3).
It would be obvious to one of ordinary skill in the art before for the effective date of the present invention to incorporate the evaluation indexing of Zhang into the rotorcraft path-planning of Kohn-Rich because both are directed toward path-planning methods and how their implementation benefits the mobile device utilizing it. While Zhang is directed toward a workplace robot and Kohn-Rich is directed toward a rotorcraft, they are analogous because both the robot and rotorcraft are operated autonomously through the environment and this incorporation would allow the rotorcraft system to be more effective in determining eligible paths through or around obstacles by assessing and selecting path options using quantifiable criteria.
Regarding claim 10, Kohn-Rich discloses an aerocraft system for planning the flight path of an aerocraft (see at least abstract), comprising: 
an obstacle detection sensor configured to at least monitor the obstacle position in selected area (see at least column 11, lines 1-15); 
a memory configured to store program code and target location (see at least column 21, lines 19-42); 
a power device configured to drive the flight and steering of the aerocraft (see at least column 13, lines 47-58); 
a first processor configured to load the program code and the target position stored in the memory, and the obstacle position, and perform the method according to claim 1 to determine the next waypoint (see at least column 5, lines 18-29; column 6, lines 4-16; and column 21, lines 19-42).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666